Citation Nr: 9908355
Decision Date: 03/26/99	Archive Date: 06/24/99

DOCKET NO. 97-03 605A              DATE 

On appeal from the
Department of Veterans Affairs Regional Office in Louisville,
Kentucky

THE ISSUE

Entitlement to an increased rating for post-traumatic stress
disorder (PTSD), currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: James W. Stanley, Jr., Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from May 1946 to October 1947, and
from June
1948 to July 1953.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from an August 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky,
which assigned a 10 percent evaluation for PTSD.  The veteran
timely filed an appeal with the Board for a higher evaluation.

REMAND

This matter previously was before the Board.  In January 1998, the
Board remanded this matter to the RO for additional development to
include obtaining treatment records and having the veteran undergo
VA PTSD examination.  The Board's action paragraphs contain
specific instructions to the effect that prior to the examination
the examiner was to review the claims file, examine the veteran,
and report all clinical findings in detail.  The Board further
requested that following such development, the RO was to consider
all of the evidence under both the former and
revised rating criteria for mental disorders and to consider
whether the issue of an extra-scheduler rating warrants referral to
the Under Secretary for Benefits or to the Director of the
Compensation and Pension Service pursuant to 38 C.F.R.
 3.321(b).

The Board notes that subsequent to its January 1998 REMAND, the RO
did undertake to obtain records of treatment, but the veteran
failed to respond to the RO's request for information concerning
his health care providers.  Likewise, the RO scheduled the veteran
for VA examination, but he failed to report for that examination. 
In April 1998, the RO issued a supplemental statement of the case
reflecting these facts and advising the veteran of the
ramifications of failure to report for VA examinations under 38
C.F.R.  3.655.

2 -

After the RO issued the above noted supplemental statement of the
case, the veteran did report for a VA PTSD examination in May 1998,
the report of which is of record.  That report indicates that the
doctor reviewed the claims file in connection
with the examination.  The RO subsequently issued a supplemental
statement of the case that considered the examination results under
the revised rating criteria for PTSD and continued denial of the
requested benefit.

However, the Board finds no indication that all pertinent medical
evidence of record, to include the report of the most recent PTSD
examination, was considered under both the former and the revised
rating criteria, as specifically requested in its prior REMAND. 
Secondly, no consideration appears to have been accorded to the
Board's specific request for consideration of whether the issue of
an extra-scheduler rating warrants referral to the Under Secretary
for Benefits or to the Director of the
Compensation and Pension Service pursuant to 38 C.F.R.  3.321(b).

The United States Court of Veterans Appeals recently held that when
the remand orders of the Board are not complied with, the Board
itself errs it fails to ensure
compliance.  See Stegall v. West, 11 Vet.  App. 268, 271 (1998).

In view of the foregoing, and to give the veteran every
consideration with respect to the instant appeal, the Board finds
that another remand is warranted, even though it will, regrettably,
further delay the decision on appeal.

Accordingly, this case is hereby REMANDED to the RO for the
following actions:

1. The RO should consider the claim for an increased rating for
PTSD under both the former and the revised PTSD rating criteria,
applying whichever is to the veteran's advantage.  In connection
with adjudication of the increased rating claim, the RO must
specifically address whether the issue of an extra-schedular rating
warrants referral to the Under Secretary for Benefits or to the
Director of the Compensation and Pension Service pursuant to 38
C.F.R.  3.321(b).

- 3 -


Consideration of these matters, and the reasons and
bases for the RO's determinations as to each, must
explicitly be reflected in a supplemental statement of
the case.

2. After ensuring that all requested development has been completed
to the extent possible, the RO should review the claims file and
ensure that all of the above mentioned development has been
completed in full.  If any development is incomplete or deficient
in any manner, appropriate corrective action should be
undertaken.

4. Unless the benefits sought are granted to the veteran's
satisfaction , he and his representative should be provided with an
appropriate supplemental statement of the case and be afforded the
appropriate time to respond before the claims file is returned to
the Board for further appellate consideration.

The purpose of this REMAND is to accord the veteran due process and
the Board expresses no opinion as to any ultimate outcome
warranted.  No action is required of the veteran until he receives
further notice.

This REMAND must be afforded expeditious treatment by the RO.  The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner.  See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446,  3025 108 Stat.
4645, 465 8 (1994), 38 U.S.C.A.  5101 (West Supp. 1996)
(Historical and Statutory Notes). In addition, VBA's ADJUDICATION
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

